Assuming that the complaint states a cause of action against the seller for. commissions earned, agents who, acting within the scope of their authority, induce the principal to breach a contract are not liable in damages to the other party to the contract. (Greyhound Corp. v. Commercial Cas. Ins. Co., 259 App. Div. 317.) We construe the allegation that appellants controlled the seller corporation as an averment that they were its agents. Carswell, Acting P. J., Johnston, Adel, Wenzel and MacCrate, JJ., concur. [See post, p 1077.]